NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAYMOND RICHARD WHITALL,                        No. 20-16415

                Plaintiff-Appellant,            D.C. No. 3:20-cv-01259-CRB

 v.

CALIFORNIA DEPARTMENT OF                        MEMORANDUM*
CORRECTIONS AND
REHABILITATION, et al.,

                Defendants-Appellees.



                   Appeal from the United States District Court
                     for the Northern District of California
                   Charles R. Breyer, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      California state prisoner Raymond Richard Whitall appeals from the district

court’s judgment dismissing his action alleging claims under 42 U.S.C. § 1983, the

Americans with Disabilities Act (“ADA”) and the Rehabilitation Act (“RA”). We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915A. Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012). We

reverse and remand.

      The district court dismissed Whitall’s ADA and RA claims against

defendant California Department of Corrections and Rehabilitation (“CDCR”) for

failure to state a claim. However, Whitall alleged that the CDCR knew of

Whitall’s need for a functional hearing aid, and on three separate occasions failed

to provide a functional hearing aid in a timely manner despite multiple requests for

replacement devices and batteries. See Duvall v. County of Kitsap, 260 F.3d 1124,

1135, 1138-39 (9th Cir. 2001) (setting forth elements of an ADA and RA failure-

to-accommodate claim; to recover monetary damages under the ADA and RA, a

plaintiff must show intentional discrimination; intentional discrimination can be

demonstrated if defendant had notice of the need for accommodation and failed to

take necessary action despite repeated requests). The district court also dismissed

Whitall’s deliberate indifference claims against the individual defendants for

failure to state a claim. However, Whitall alleged that these defendants ignored

repeated requests to provide him with replacement batteries for his hearing aid,

resulting in him being unable to function while in administrative segregation. See

Wilhelm, 680 F.3d at 1123 (unnecessary delay in implementing prescribed

treatment sufficient to plead deliberate indifference). The allegations against the


                                          2
CDCR and the individual defendants, liberally construed, are “sufficient to warrant

ordering [the defendants] to file an answer” as to these claims. Id. at 1116. We

reverse the judgment, and remand for further proceedings on these claims only.

      REVERSED and REMANDED.




                                         3